BURCH, P. J.
(concurring specially). I agree that the judgment should be affirmed. I do not agree with all that is said in Judge Sherwood’s opinion as to' the effect of section 1421, R. C. 1919, and its applicability to this case. As I understand it, appellant does not claim that the policy can be avoided by proof that the initial premium was not actually paid in the face of an acknowledgment of its payment in the policy. Appellant contends there is no such acknowledgment in the policy; that the acknowledgment originally in the policy was abrogated by a subsequent written indorsement on the policy, by which it was as effectually eliminated as if erased. 'I do not think there is anything in the statute or in the nature of such acknowledgment which prevents its being abrogated by a subsequent written indorsement, although there may be no erasure of such receipt. It seems quite obvious that the purpose of the statute was to prevent the issuance of a policy under an express or implied agreement that the premium' may be later paid, and thereafter defeating a recovery because of a clause in the policy to the effect that the insurer shall not be bound unless the premium has actually been paid. By such method the insurer might play fast and loose. If there was no loss, the premium might be collected, although the insurance for which the premium was then paid had never been in force; if there was a loss, the insured would get nothing, although his promise to pay the premium was as legal a consideration for the insurer’s promise to indemnify as would have been the actual payment of the premium. The object of the statute was to stop such double dealing; in other words, if insurance is sold on credit, it is as much insurance as if sold for cash. If an insurer delivers a policy apparently representing a cash transaction, it is estopped from showing that the transaction is not what it appears to be, but must be bound to the same extent as if the premium' had been paid, notwithstanding an agreement that it shall' not be bound. But I do not think that a receipt in a policy acknowledging payment of the premium goes further than this, and, if the premium is not paid at the time it was orally agreed or understood to be paid, there is nothing to hinder a cancellation of the policy for the sole reason that the 'premium was not paid. To meet appellant’s contention we should consider whether or not the receipt in the policy originally delivered was abrogated by the later indorsement stamped upon it.
*152Appellant in its briefs states its theory to be that the policy after such indorsement should read, and by written agreement of the parties herein, .did read:
“This insurance is granted in consideration of the payment in advance of forty-four and 5/100 dollars and of the payment quarterly thereafter of a like sum upon the eighteenth day of April, July, October, and January in each year until twenty full years’ premiums shall have been paid, or until the prior death of insured.”
If the stamped indorsement was in the language suggested by counsel, I am of the opinion it would have the effect of abrogating the earlier clause acknowledging the initial payment in the sum of $160.40 and the receipt would in fact be an acknowledgment of only $44.05. But that was not the indorsement; the indorsement was this:
“In lieu of the annual premiums due on this policy there shall be substituted quarterly premiums, each of forty-four and 5/100 dollars. * * *”
The clause actually indorsed makes no reference to the initial payment, but refers only to “annual premiums due on this policy” and provides they shall be submitted in quarterly payments.
The policy, as originally written, provided that the annual payments might be paid in quarterly or semiannual installments, subject to insurer’s written approval. The stamped indorsement was no more than such approval. It is as appropriate and applicable for such consent to be indorsed on a policy 15 years after its issue as upon this policy. It is not appropriate to effect the change desired in this policy, because it purports to affect only payments due or to become due. That being the case, the receipt in the policy is for $160.40, unerased by any physical act or by an inconsistent later provision. Some apt language should have been used to. show the modified initial payment, if that was intended. It could not be done by simply stamping the usual consent to installment payments applicable for use at any time during the life of the policy.
It seems to me that the only fair construction that can be placed upon the contract is that it was issued in consideration of an initial payment in cash of $160.40, with subsequent annual premiums to be paid, which by consent of the company have been changed to quarterly payments. I therefore concur in affirming the judgment of the trial court.